

115 SJ 27 IS: Disapproving the rule submitted by the Department of Labor relating to “Clarification of Employer’s Continuing Obligation to Make and Maintain an Accurate Record of Each Recordable Injury and Illness”.
U.S. Senate
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA115th CONGRESS1st SessionS. J. RES. 27IN THE SENATE OF THE UNITED STATESMarch 2, 2017Mr. Cassidy (for himself, Mr. Hatch, Mr. Isakson, and Mr. Daines) introduced the following joint resolution; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsJOINT RESOLUTIONDisapproving the rule submitted by the Department of Labor relating to Clarification of Employer’s Continuing Obligation to Make and Maintain an Accurate Record of Each
			 Recordable Injury and Illness.
	
 That Congress disapproves the rule submitted by the Department of Labor relating to Clarification of Employer’s Continuing Obligation to Make and Maintain an Accurate Record of Each Recordable Injury and Illness (published at 81 Fed. Reg. 91792 (December 19, 2016)), and such rule shall have no force or effect.